Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 07-1210

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                               MUSA KARIM,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                                  Before

                        Boudin, Chief Judge,
              Selya and Stahl, Senior Circuit Judges.



     Robert A. O'Meara, by appointment of the Court, on brief for
appellant.
     Jeremy M. Sternberg, Assistant U.S. Attorney, and Michael J.
Sullivan, United States Attorney, on brief for appellee.



                              June 11, 2008
           STAHL, Senior Circuit Judge.           Appellant Musa Karim, a

Kenyan national, challenges the sufficiency of the evidence upon

which a jury found him guilty of conspiracy to commit marriage

fraud, in violation of 18 U.S.C. § 371.             Following a three-day

trial, Karim was convicted of conspiring to enter a fraudulent

marriage   with   a   United   States   citizen    in   order   to   reap   the

immigration benefits he anticipated receiving from such a union.

           We review de novo an appeal contesting the sufficiency of

the evidence to sustain a conviction.       See United States v. Moran,

312 F.3d 480, 487 (1st Cir. 2002).           Such a challenge faces a

significant hurdle in that we ask only whether a reasonable jury

could have found guilt beyond a reasonable doubt and we "resolve

all questions of credibility and reasonable inferences in favor of

the verdict."     United States v. Lizardo, 445 F.3d 73, 81 (1st

Cir.), cert. denied, 127 S.Ct. 524 (2006).          In this case, Karim's

hurdle on appeal is particularly daunting given the considerable

evidence of his guilt presented at trial.           Having concluded that

there was sufficient evidence upon which a reasonable jury could

have found Karim guilty beyond a reasonable doubt, we affirm the

judgment of conviction below.

           To support a guilty verdict for conspiracy under 18

U.S.C. § 371, the government must show beyond a reasonable doubt

"the existence of a conspiracy, the defendant's knowledge of it,

and his voluntary participation in it."           United States v. Yefsky,


                                    -2-
994 F.2d 885, 890 (1st Cir. 1993).       The government alleged that the

object of Karim's conspiracy was violation of 8 U.S.C. § 1325(c),

which   imposes   criminal   sanctions    upon   "[a]ny   individual   who

knowingly enters into a marriage for the purpose of evading any

provision of the immigration laws."

           On appeal, Karim puts forth three challenges to the

sufficiency of the evidence presented at trial. He argues that the

government failed to prove (1) the existence of an agreement to

violate the immigration laws; (2) the commission of an overt act in

furtherance of the conspiracy; and (3) that the marriage was not

for a "true purpose."     Having reviewed the evidence presented at

trial in the light most favorable to the verdict, we find these

arguments meritless.     Indeed, the evidence paints a picture of a

transparent attempt by Karim to conspire to evade the immigration

laws by marriage to a United States citizen.

           Karim entered the United States from Kenya in 1999 on a

student visa.     When his visa expired, Karim remained in the United

States without authorization.     On July 26, 2005, he was arrested

and detained on immigration violations pending a removal hearing

before an immigration judge.     In August 2005, Karim's sister, Ann

Karim, with whom he lived, contacted Nicole Mann, a U.S. citizen

with whom Karim had recently ended a brief, eleven-day romantic

relationship.     Ann Karim told Mann of Karim's incarceration and

Mann agreed to visit him in jail, though the two were no longer


                                  -3-
dating.   After the visit, Ann Karim called Mann and explained that

because Karim was not a U.S. citizen, he faced deportation, and

Mann could help by saying she was his girlfriend or fiancee.    Mann

visited Karim again in jail soon thereafter, and Karim asked her

whether she was "going to do that thing" for him.    Following that

visit, Ann Karim again called Mann, and explained that Mann would

have to marry Karim in order to help him remain in the United

States.   Mann agreed to do so.

           Initially, Mann and Ann Karim attempted to arrange a

wedding ceremony at the jail where Karim was detained.         After

learning that those ceremonies only took place twice a year, and

the wait for the next opportunity was quite long, Karim suggested

to his sister the possibility of a marriage by proxy, which could

be done more quickly.   After a few logistical setbacks, Ann Karim

arranged for Mann to fly to Texas in order to enter a marriage by

proxy under Texas law with Musa Karim.   Ann Karim stood in for her

brother at the Texas marriage ceremony, having obtained a written

proxy from him.    The day before Mann flew to Texas she visited

Karim in jail.    He asked her, "So you're definitely going to go

tomorrow and do that thing for me, right?"   Mann replied "yes," and

testified at trial that she interpreted Karim's question to mean

"[t]he fake marriage.   I was going to do it."   Mann testified that

she never intended for Karim to be her real husband, and she and

Karim did not see each other again until Karim's criminal trial.


                                  -4-
Karim testified that he was aware of the immigration benefits of

marriage to a citizen of the United States, and, before the

District   Court,   he   asserted   his   eligibility   for   a   waiver   of

deportation based on his marriage to Mann.

           In his brief to this court, Karim first argues that the

government did not prove that an agreement existed among the co-

conspirators, but only that Ann Karim "somehow assisted Musa

[Karim] in arranging a true marriage to Nicole Mann."             However, a

jury could reasonably infer from the evidence that Karim, his

sister, and Mann agreed to undertake a plan to prevent Karim's

deportation by arranging a fraudulent marriage.               Contrary to

Karim's assertion, we do not require "evidence of an explicit

agreement to ground a conspiracy conviction," United States v.

Pesaturo, 476 F.3d 60, 72 (1st Cir. 2007), but instead honor the

"well-established legal principle that a conspiracy may be based on

a tacit agreement shown from an implicit working relationship,"

United States v. Patrick, 248 F.3d 11, 20 (1st Cir. 2001).            Here,

there was ample testimony pointing to a deliberate, coordinated

effort among the Karim siblings and Nicole Mann to facilitate a

fraudulent marriage for immigration purposes.

           Karim also argues on appeal that the government failed to

prove beyond a reasonable doubt that any of the co-conspirators

committed an overt act in furtherance of the conspiracy.                This

argument is plainly without merit, given the numerous conversations


                                    -5-
and logistical arrangements that took place among the parties,

which culminated in a trip to Texas to create the marriage by

proxy.

          Finally, Karim argues that the government failed to show

that the marriage was not entered into "for a true purpose."     He

argues that though Mann testified that she viewed the marriage as

a fraud, that does not mean the government proved that Karim shared

this view.   Instead, Karim points to his testimony that "it was

always his intent to make a life with Ms. Mann and her four year

old child." Karim's challenge on this point raises the question of

whether conviction for conspiracy to commit marriage fraud requires

a showing that the couple did not intend to establish a life

together, as was instructed by the District Court in this case, or

simply that the marriage was entered into in order to evade

immigration laws, which tracks the language of the statute.    See,

e.g., United States v. Darif, 446 F.3d 701, 710 (7th Cir. 2006)

("[T]he government is not required to show that Defendant lacked

intent to establish a life with Kirklin; it need only show that

Defendant entered into the marriage with Kirklin for the purpose of

evading immigration laws.").   We need not address this question

here, because it is clear on this record that a reasonable jury

could conclude beyond a reasonable doubt that the marriage was

entered into to evade immigration laws and that the parties did not

intend to establish a life together. A reasonable jury could reach


                               -6-
this conclusion based on the timing of the marriage and the

conversations among the parties, particularly that Karim and Mann

dated for only eleven days; Karim broke off the relationship before

his arrest and only reignited contact with Mann after his arrest;

Ann Karim prodded Mann to help Karim with his immigration problem

by marrying him; Karim repeatedly questioned Mann as to whether she

was going to "do that thing for me"; and Karim and Mann failed to

see each other again until Karim's criminal trial.

          For the foregoing reasons, we affirm the judgment of

conviction.




                               -7-